[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               JUNE 3, 2010
                             No. 09-15529                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                   D. C. Docket No. 06-60317-CR-WPD

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

YVETTE SCOTT PATTERSON,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 3, 2010)

Before BIRCH, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Randee J. Golder, appointed counsel for Yvette Scott Patterson in this direct

criminal appeal, moves to withdraw from further representation of Patterson.

Golder has filed a brief arguing that the appeal lacks merit, in accordance with

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Patterson also filed a

brief with this Court asking for a reduction in sentence. After independent review

of the entire record, we agree with Golder that the appeal lacks merit.

      Patterson pleaded guilty to Counts 1 and 23 of the 47 counts charged in the

indictment in exchange for dismissal of the remaining counts. During the plea

colloquy, the district court questioned Patterson to ensure that the plea was entered

knowingly and voluntarily, in compliance with Federal Rule of Criminal Procedure

11(b)(1). Although there were some technical defects in the colloquy, the “core

concerns” that Patterson was choosing to plead voluntarily, that she understood the

nature of the charges, and that she understood the consequences of her plea, were

adequately addressed. See United States v. Monroe, 353 F.3d 1346, 1354 (11th

Cir. 2003). We conclude that Patterson knowingly and voluntarily entered into the

plea agreement.

      The plea agreement contained a provision waiving Patterson’s right to

appeal her sentence. The district court specifically questioned Patterson about the

waiver, and we are satisfied that Patterson understood the significance of the right



                                          2
she was waiving and that she waived it voluntarily. We conclude that the waiver is

enforceable. See United States v. Bushert, 997 F.2d 1343, 1350–51 (11th Cir.

1993).

         Although Patterson waived her right to appeal her sentence, we mention that

the district court followed the government’s recommendation and sentenced her

below the United States Sentencing Guidelines range for her offenses. The

guidelines range for Count 1, combined with the mandatory, consecutive term for

Count 23, placed Patterson’s recommended imprisonment range at 94 to 108

months. She received a sentence of 70 months imprisonment.

         Our independent review of the record reveals no arguable issues of merit.

Golder’s motion to withdraw is GRANTED, and Patterson’s conviction and

sentence are AFFIRMED.




                                           3